In this case the writ of error is to an order granting a new trial to the defendant against whom a verdict was returned in an action at law.
Where the trial court grants a new trial upon a motion containing several grounds, without stating any ground upon which the ruling was based, the order will be affirmed if any ground of the motion is sufficient to authorize the granting of the new trial. And it must be assumed that the trial judge based the order on grounds stated in the motion that *Page 433 
warranted a new trial. See Scott v. National City Bank,107 Fla. 818, 146 Sou. Rep. 573. On authority of the case just cited, the order granting a new trial here appealed from should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur